Citation Nr: 1202217	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  11-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board requested an independent medical expert (IME) opinion in August 2011 given the conflicting evidence of record.  The IME opinion was returned to VA in September 2011 and the Veteran's claim of service connection for right ear hearing loss is now before the Board for final appellate consideration. 

The Board notes that in an August 2010 decision, the Veteran's claim for a compensable evaluation for service-connected left ear hearing loss was remanded.  The Board noted that because that claim could be impacted by the outcome of the Veteran's petition to reopen his previously denied claim of service connection for right ear hearing loss, the claim for a compensable rating was inextricably intertwined with the Veteran's petition to reopen, which was pending before the RO at that time.  The Board thus instructed the agency of original jurisdiction (AOJ) to adjudicate the issue of whether new and material evidence had been received to reopen the claim of service connection for right ear hearing loss and to then readjudicate the Veteran's claim for a compensable evaluation for left ear hearing loss.  To date, it does not appear as though the requested action has been taken on the Veteran's claim for a compensable rating for his left ear hearing loss.  Accordingly, that matter is not properly before the Board at this time; hence, the claim for a compensable rating for service connected left ear hearing loss is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  By a March 2006 decision, the RO denied service connection for right ear hearing loss; the Veteran did not appeal that denial.  

2.  Evidence received since the RO's March 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran has right ear hearing loss that is likely attributable to noise exposure in service.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has right ear hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2005, the Veteran filed a claim for VA disability compensation, seeking service connection for hearing loss.  He alleged in-service noise exposure while on the deck of his ship as it was taking mortar fire.  He also identified exposure to acoustic trauma while receiving patients from helicopters and lab machinery.

The Veteran's service treatment records (STRs) contain a September 1966 enlistment examination report, which included the results of an audiogram that recorded the Veteran's right ear pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
5 (15)
10 (15)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)  

The Veteran's May 1970 separation examination hearing test consisted only of the whispered voice test with results of 15/15, respectively.  No audiological testing was performed.  

Post-service treatment records include the results of a March 2006 audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
35
LEFT
20
20
25
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The VA audiologist noted that the Veteran's right ear hearing loss was not considered disabling in accordance with VA regulations.  He then opined that, given the lack of audiometric testing data at separation from service and the Veteran's in-service acoustic trauma, it was at least as likely as not that a portion of the Veteran's hearing loss was due to or aggravated by noise exposure in service.  

In March 2006, the RO granted service connection for left ear hearing loss, as due to acoustic trauma suffered in service.  The RO denied service connection for right ear hearing loss upon finding that the Veteran did not demonstrate right ear hearing loss for VA benefits purposes.  The Veteran did not disagree with that denial and the March 2006 RO decision, with respect to the Veteran's claim of service connection for right ear hearing loss, became final.

In January 2009, the Veteran sought to reopen his previously denied claim of service connection for right ear hearing loss.  He was afforded a VA audiology examination that same month, which included the results of an audiogram that recorded the Veteran's right ear pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  No opinion was provided regarding the etiology of right ear hearing loss by the January 2009 VA audiologist.

The Veteran was afforded another VA audiological examination in October 2010.  Audiometric testing done at that time recorded the Veteran's right ear pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
40
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The VA audiologist opined that it was less likely than not that the Veteran's current right ear hearing loss was directly related to in-service acoustic trauma, as audiometric testing indicated normal hearing for VA purposes through the March 2006 VA examination, 36 years following service separation.  The VA audiologist stated that impulse noise and continuous and repeated exposure to loud noise may result in permanent hearing loss at the time of exposure.  However, a normal audiogram subsequent to the noise exposure would verify that hearing recovered without a permanent threshold shift.

In November 2010, the RO "reopened" the Veteran's previously denied claim of service connection for right ear hearing loss, but denied that claim on the merits based on the October 2010's VA audiologist's negative nexus opinion.  The Veteran disagreed with that denial and his representative submitted an article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth."  This article, obtained from the National Institutes of Health (NIH), finds that "[d]ata suggest that pathologic but sublethal changes initiated by early noise exposure render the inner ears significantly more vulnerable to aging."  Thereafter, a statement of the case (SOC) was issued and the Veteran perfected an appeal to the Board.

Upon review of the evidence of record, the Board determined that another opinion was needed to address whether the Veteran's current right ear hearing loss is etiologically related to in-service acoustic trauma.  Accordingly, the Veteran's file was forwarded to an IME to address the likelihood that the Veteran's diagnosed right ear hearing loss was etiologically related to his active service.

In September 2011, the IME returned his opinion report, wherein he opined that it is at least as likely as not the Veteran's current right ear hearing loss is related to his military service, based on a review of the claims folder and lack of contrary evidence.  The IME noted that the whispered voice test given at separation was neither frequency specific nor diagnostic and indicated that it would be impossible to state whether the Veteran had undergone any significant threshold shift.  

II.  Analysis

A.  Petition to Reopen

As noted above, the Veteran originally filed a claim for service connection for a hearing loss in November 2005.  In March 2006, the RO denied service connection for right ear hearing loss.  The Veteran did not file a notice of disagreement as to that denial and the March 2006 RO decision became final with respect to the issue of service connection for right ear hearing loss.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

As a result of the finality of the March 2006 decision, the Veteran's claims for service connection for right ear hearing loss may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that although the RO "reopened" the Veteran's claim and addressed the issue of service connection for right ear hearing loss on the merits, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of March 2006 RO decision included:  the Veteran's STRs showing that the Veteran's hearing was within normal limits at entry into and discharge from service and the results of a VA audiogram dated in March 2006, which failed to demonstrate right ear hearing loss for VA benefits purposes.  

Evidence received since the March 2006 RO decision consists of January 2009 and October 2010 VA audiological examination reports; an article obtained from NIH concerning hearing loss; and the September 2011 IME report.

Notably, audiometric testing conducted during the January 2009 and October 2010 VA audiology examinations demonstrates that the Veteran had right ear hearing loss.  Further, the September 2011 IME opined that the Veteran's right ear hearing loss was at least as likely as not related to his in-service acoustic trauma.

The Board finds this evidence to be new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to show that the Veteran suffered from right ear hearing loss.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed right ear hearing loss and service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  

As a result, the Board finds that the January 2009 and October 2010 VA audiology examination reports and the September 2011 IME opinion, the information contained therein being presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for right ear hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson, supra.

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, in service noise exposure has been conceded.  Indeed, in its March 2006 decision, the RO granted service connection for left ear hearing loss, noting that while in service, the Veteran was "exposed to military noise from mortar attacks to [his] ship."  Thus, the question is one of nexus.  

In this case, the Veteran has stated his lay opinion as to why he believes that his right ear hearing loss is related to service - his noise exposure during service.  However, the October 2010 VA audiologist concluded that it was less likely than not that the Veteran's current right ear hearing loss was directly related to in-service acoustic trauma, noting that audiometric testing had indicated normal right ear hearing for VA purposes through the March 2006 VA examination, 36 years following service separation.  The VA examiner stated that although impulse noise and continuous and repeated exposure to loud noise may result in permanent hearing loss at the time of exposure, a normal audiogram subsequent to the noise exposure would verify that hearing recovered without a permanent threshold shift.

In contrast, the September 2011 IME, after weighing the evidence of record, concluded that it was at least as likely as not the Veteran's current right ear hearing loss was related to his military service.  The IME indicated no other cause of the Veteran's right ear hearing loss was contained in the record.  The IME further noted that the whispered voice test given at separation was neither frequency specific nor diagnostic and thus could not be relied upon to state whether the Veteran had undergone any significant threshold shift in service.

Upon review of the record, the Board finds that although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Here, given that in-service noise exposure has been conceded, and in consideration of the fact that service connection is in place for left ear hearing loss, which has been found to be related to the Veteran's in-service noised exposure, and after reviewing all the evidence on file, the Board finds no adequate basis to reject the IME opinion of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


